DETAILED ACTION
This office action is in response to the communication received on November 18, 2021 concerning application No. 15/765,610 filed on April 3, 2018.
	Claims 1, 4, 6, 8-12, 16-18, and 20-22 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2021 in regards to the specification have been fully considered. The amendments to the specification have been entered and overcome the objections to the specification previously set forth.
Applicant's arguments filed 11/18/2021 in regards to the 35 USC 112 rejections have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112 rejections previously set forth.
Applicant’s arguments with respect to the limitations of claim(s) 1 and 12 that pertain to the medical imaging system being an ultrasound imaging system that comprises a ultrasound probe and a touch screen that is configured to control the ultrasound probe have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally the remarks of claim 1 pertaining to “a memory… wherein the touch screen is further configured to enable the user to associate the freeform annotation with the specific anatomy…” encompass the limitation that the metadata includes an indication of a specific anatomy associated with the freeform annotation which was not relied on in the previous 
Applicant's arguments filed 11/18/2021 in regards to the remarks on page 10 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “retrieving of an image based on the metadata”, examiner respectfully disagrees. Mansker teaches in [0054], that the system “may retrieve just a single image using the unique identifier associated with the image” and [0050] discloses that the UID may be one of many different identifiers one of which is the annotation on an image and would therefore be able to identify an image solely based on the annotation. Additionally because the system can identify a single image they system is able to differentiate between images of the same patient. 

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (US 20140189560) in view of Mansker et al. (US 20140188515, hereinafter Mansker) and Kumar et al. (US 20140073907, hereinafter Kumar).
Regarding claim 1, Caspi teaches an ultrasound imaging system (fig. 1 and [0019] “the imaging system 108 is an ultrasound imaging system”) comprising:
an ultrasound probe (118 in fig. 1, [0025]) configured to acquire an ultrasound image ([0033] discloses the probe acquires images of an ROI);
a touch screen configured to control the ultrasound probe ([0021] discloses that the operator has the ability to control the diagnostic system 100 and the components thereof using the user interface 104 which is a touch screen and because the probe 118 is a component thereof the touch screen is configured to control the ultrasound probe), wherein the touch screen is further configured to display the ultrasound image acquired by the ultrasound probe ([0021], [0046], step 204 of fig. 2 discloses the touch screen displays the medical image which in this case is an ultrasound image) and receive annotation input comprising a freeform annotation associated with the ultrasound image ([0021], [0040], [0053]-[0055] discloses that the operator is able to mark/draw upon the ultrasound image which results in a trace or line to displayed on the image. Drawing is considered to be a type of freeform annotation);
a graphics processor ([0020], the processors included in computing system 102) configured to receive the annotation input from the touch screen and generate a graphic overlay corresponding to the annotation input ([0040] the marking module 124 is in control of marking the medical image based on the input from the operator. The marking/drawing the is displayed over the medical image is considered to be a graphic overlay), wherein the graphic overlay preserves the freeform annotation as input via the touch screen ([0040] discloses the marking/drawing includes a trace which is considered to be a freeform annotation inputted by the operator. Additionally, 330 in fig. 5 shows an example of the trace being graphically overlaid on the ultrasound image); and
a memory (storage system 128 in fig. 1) configured to store the ultrasound image, the freeform annotation, and metadata associated with the freeform annotation ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored), wherein the metadata provides at least one of a location of the freeform annotation in the ultrasound image ([0074] because the tracing is able to be received at a later date the metadata must include a location of the annotation), an indication for a specific anatomy associated with the freeform annotation ([0039] and [0049] disclose that the tracing annotation is used to trace a specific anatomical structure of the patient meaning the annotation is associated with an anatomical structure of the patient), and an indication that the ultrasound image is annotated ([0074] by saving annotation data the system has determined that the image has been annotated), and wherein the touch screen is further configured to enable the user to associate the freeform annotation with the specific anatomy ([0039], “during a tracing stage, activation of the user-selectable element may enable tracing of an anatomical structure” and [0049]).

However,
Mansker in a similar field of endeavor teaches the ultrasound image is selectively retrievable from a plurality of ultrasound images stored in the memory based on the metadata associated with the freeform annotation ([0050], “common unique identifier” (UID) represents the metadata which corresponds to annotations in the present application, “metadata associated with a UID may include…annotations on images generated from the acquired data. Mansker further goes on to describe “assigning a common unique identifier to both the patient metadata and acquired data creates a strong association required for efficient data retrieval and analysis (i.e., measurements must be associated with a single intravascular image; a vessel name annotation must be associated with all frames of a multi-frame image)” and in [0054], states that the system “may retrieve just a single image using the unique identifier associated with the image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Caspi to have the ultrasound image be selectively retrievable from a plurality of ultrasound images stored in the memory based on the metadata associated with the freeform annotation. The motivation to make this modification is to have efficient retrieval and analysis of the image, as recognized by Mansker ([0050]).

However,
Kumar in a similar field of endeavor teaches the annotation is automatically propagated to any view of the ultrasound image or of one or more additional images acquired by the probe that includes the specific anatomy ([0031] discloses that anatomical landmarks identified and labeled in pre-operative images (the current image being annotated) are then identified in the intra-operative (live – additional images/views of the anatomy) images using the same label used in the pre-operative image. [0032] goes on to further disclose that the labeling is automated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Caspi in view of Mansker to have the freeform annotation be automatically propagated to any view of the ultrasound image or of one or more additional images acquired by the probe that includes the specific anatomy. The motivation to apply the known technique of having the annotation be automatically propagated to any view of the ultrasound image or of one or more additional images acquired by the probe that includes the specific anatomy of Kumar to the method of Caspi in view of Mansker would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.
Regarding claim 10, Caspi in view of Mansker and Kumar teaches the system of claim 1, as set forth above.  Mansker further teaches the graphics processor comprises a plurality of processors ([0048], “graphics processing units”).
.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker and Kumar as applied to claim 1 above, and further in view of Branson et al. (US 5,740,801, as cited in the applicant’s 04/03/2018 IDS, hereinafter Branson).
Regarding claim 4, Caspi in view of Mansker and Kumar teaches the system of claim 1, as set forth above. 
Caspi in view of Mansker and Kumar does not specifically teach the metadata includes at least one of a Digital Imaging and Communication in Medicine (DICOM), meta tag, or a type of annotation.
However, 
Branson, in the same field of endeavor teaches the metadata includes at least one of a Digital Imaging and Communication in Medicine (DICOM) meta tag, or a type of annotation (col. 14, lines 10-17 “tag” identifies that the image file being displayed is zoomed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Mansker and Kumar to have the metadata include a meta tag. The motivation would be in order to (col. 14, lines 10-17).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker and Kumar as applied to claim 1 above, and further in view of Baumgart (US 2008/0139896, as cited in the applicant’s 04/03/2018 IDS).
Regarding claim 6, Caspi in view of Mansker and Kumar teaches the system of claim 1, as set forth above. Mansker further teaches the system comprises a second display ([0027] discloses the medical system has a boom display that includes multiple monitors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Mansker and Kumar to have a second display. The motivation to make this modification is in order to display multiple views of the region.
Caspi in view of Mansker and Kumar do not specifically teach the second display is configured to display the ultrasound image with the freeform annotation while the touch screen is displaying the ultrasound image with the freeform annotation.
However,
Baumgart, in the same field of endeavor additionally teaches a second display (main display 20) is configured to display the image with the annotation while and the touch screen (100 which is located within the control console 30) is displaying the image with the annotation ([0007], “the system is also configured such that the touch-screen display enables dragging and dropping at least one graphical annotation tool displayed on the main display from the further main display to the anatomical image concurrently displayed on the touch-screen display by touching the at least one graphical annotation tool displayed on the touch-screen display” and [0032], [0034] teaches that the annotated circle 62 which is displayed on touch screen 100 is concurrently displayed on the main display 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed Caspi in view of Manskar and Kumar to have the second display be configured to display the ultrasound image with the freeform annotation while the touch screen is displaying the ultrasound image with the freeform annotation. The motivation to apply the known technique of having the second display be configured to display the ultrasound image with the freeform annotation while the touch screen is displaying the ultrasound image with the freeform annotation of Baumgart to the system of Caspi in view of Manskar and Kumar would be to allow for the predictable results of having the clinician be able to view the image and annotation clearly while in various positions around the patient during a procedure.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker and Kumar as applied to claim 1 above, and further in view Wallace et al. (US 2013/0072787, hereinafter Wallace).
Regarding claim 8, Caspi in view of Mansker and Kumar teaches the system of claim 1, as set forth above.
Caspi in view of Mansker and Kumar does not teach an electromagnetic tracking system configured to calculate positions of the specific anatomy in the ultrasound image and provide the positions to the graphics processor for associating the freeform annotation with the specific anatomy.
However, 
(fig. 1, [0081], electromagnetic transmitter 2 and the electromagnetic coil) configured to calculate positions of the specific anatomy in the ultrasound image ([0081], “the position of the medical device within the patient 5 is provided by an electromagnetic coil sensor located on the distal elongated section of the medical device 1. The position of the sensor is derived through an electromagnetic transmitter 2”, the specific anatomy is represented by the region of the patient where the device is located, seen in fig. 4 and [0084]), and provide the positions to the graphics processor ([0082], “fig. 2 shows the flow of sensor position data from the sensor buffer 9 to the system processor 10”) for associating the annotation with the specific anatomy ([0082], “the position sensor data is used by the processor to place an icon of the medical device in the three-dimensional patient anatomy image for display through the system display 11” the icon represents the annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Mansker and Kumar to have an electromagnetic tracking system calculate positons of specific anatomy to annotate. The motivation would be in order to efficiently prepare for a procedure by marking the region of interest on an image. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker and Kumar as applied to claims 1 above, and further in view Niwa et al. (US 2013/0290826, hereinafter Niwa).
Regarding claim 9, Caspi in view of Mansker and Kumar teaches the system of claim 1, as set forth above. Caspi further teaches storing the freeform annotation and ultrasound image ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored) and displaying the freeform annotation and ultrasound image (Fig. 5 shows that the freeform annotation and ultrasound image are displayed). 
Caspi in view of Mansker and Kumar does not teach the annotation is stored in the memory in a separate layer from one or more layers including patient information, the ultrasound image, or both for selectively displaying or not displaying the annotation with the ultrasound image and patient information. 
However, 
Niwa, in the same field of endeavor teaches the annotation is stored in the memory ([0025], “the storage unit 1 also stores annotation data”) in a separate layer ([0004], “annotations are collectively saved in a single layer in DICOM overlay operation or respectively saved in separate layers for each annotation”) from one or more layers including patient information ([0024], describes the medical image file which contains medical image data and additional information which includes patient information), the image (fig. 7 shows that the image layer IM is its own layer, [0071] discloses the apparatus can be located within an ultrasonic diagnostic apparatus making the image an ultrasound image), or both for selectively displaying or not displaying the annotation with the ultrasound image and the patient information ([0054], fig. 7, pulldown menu PL allows the user to select which groups they want to be displayed with the image IM).
([0054]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker, Kumar, and Baumgart as applied to claim 6 above, and further in view of Branson et al. (US 5,740,801, as cited in the applicant’s 04/03/2018 IDS, hereinafter Branson).
Regarding claim 11, Caspi in view of Mansker, Kumar and Baumgart teaches the system of claim 6, as set forth above.
Caspi in view of Mansker, Kumar and Baumgart does not specifically teach that the touch screen is configured to control the second display.
However,
Branson in a similar field of endeavor teaches the touch screen is configured to control the display (col. 6, lines 59-61, “data input devices 22 allow the physician (or another user located, e.g., in the sterile field) to manage the operation of system 10” and col. 6, lines 20-28, lists multiple displays represented by image output devices 18 that are connected to the system 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of .

Claims 12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (US 20140189560) in view of Mansker et al. (US 20140188515, hereinafter Mansker).
Regarding claim 12, Caspi teaches a method of annotating an ultrasound image associated with a patient (Abstract), the method comprising:
displaying the ultrasound image on a touch screen of an ultrasound imaging system ([0021], [0046], step 204 of fig. 2 discloses the touch screen displays the medical image which in this case is an ultrasound image and fig. 1 and [0019] “the imaging system 108 is an ultrasound imaging system”), wherein the touch screen is further configured to display graphical icons for controlling acquisition of the ultrasound image by the ultrasound imaging system ([0021] discloses that the operator has the ability to control the diagnostic system 100 and the components thereof using the user interface 104 which is a touch screen and because the probe 118 is a component thereof the touch screen is configured to control the acquisition of ultrasound images by the probe. Figs. 3-8 show that the touch screen displays icons that are used by the operator);
receiving annotation input from the touch screen, wherein the annotation input comprises a freeform annotation associated with the ultrasound image ([0021], [0040], [0053]-[0055] discloses that the operator is able to mark/draw upon the ultrasound image using the touch screen which results in a trace or line to displayed on the image. Drawing is considered to be a type of freeform annotation);
generating, by a graphics processor of the ultrasound imaging system ([0020], the processors included in computing system 102), a graphic overlay corresponding to the annotation input ([0040] the marking module 124 is in control of marking the medical image based on the input from the operator. The marking/drawing the is displayed over the medical image is considered to be a graphic overlay), wherein the graphic overlay preserves the freeform annotation as input via the touch screen ([0040] discloses the marking/drawing includes a trace which is considered to be a freeform annotation inputted by the operator. Additionally, 330 in fig. 5 shows an example of the trace being graphically overlaid on the ultrasound image); and
storing the freeform annotation with the ultrasound image ([0074]), wherein said storing includes generating, additionally to the freeform annotation and the ultrasound image, metadata associated with the freeform annotation and storing the metadata associated with the freeform annotation ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored), wherein the metadata comprises at least one of a location of the freeform annotation in the ultrasound image ([0074] because the tracing is able to be received at a later date the metadata must include a location of the annotation), an indication for a specific anatomy associated with the freeform ([0039] and [0049] disclose that the tracing annotation is used to trace a specific anatomical structure of the patient meaning the annotation is associated with an anatomical structure of the patient), and an indication that the ultrasound image is annotated ([0074] by saving annotation data the system has determined that the image has been annotated).
Caspi does not specifically teach the ultrasound image is selectively retrievable from a plurality of ultrasound images stored in the memory based on the metadata associated with the freeform annotation.
However,
Mansker in a similar field of endeavor teaches the ultrasound image is selectively retrievable from a plurality of ultrasound images stored in the memory based on the metadata associated with the freeform annotation ([0050], “common unique identifier” (UID) represents the metadata which corresponds to annotations in the present application, “metadata associated with a UID may include…annotations on images generated from the acquired data. Mansker further goes on to describe “assigning a common unique identifier to both the patient metadata and acquired data creates a strong association required for efficient data retrieval and analysis (i.e., measurements must be associated with a single intravascular image; a vessel name annotation must be associated with all frames of a multi-frame image)” and in [0054], states that the system “may retrieve just a single image using the unique identifier associated with the image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi to have the ultrasound image be selectively retrievable from a plurality of ultrasound images stored in the ([0050]).
Regarding claim 16, Caspi in view of Mansker teaches the method of claim 12, as set forth above. Caspi further teaches storing the ultrasound image, freeform annotation, and metadata in a memory (storage system 128 in fig. 1 of the diagnostic system 100 which in this case represents the entire ultrasound system) of the ultrasound imaging system ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored).
Regarding claim 17, Caspi in view of Mansker teaches the method of claim 16, as set forth above. Mansker further teaches retrieving the ultrasound image from the memory based ([0052], “storage and retrieval functionality”), at least in part on the metadata ([0050], “common unique identifier” (UID) represents the metadata which corresponds to annotations in the present application, “metadata associated with a UID may include…annotations on images generated from the acquired data. Mansker further goes on to describe “assigning a common unique identifier to both the patient metadata and acquired data creates a strong association required for efficient data retrieval and analysis (i.e., measurements must be associated with a single intravascular image; a vessel name annotation must be associated with all frames of a multi-frame image)”).
([0050]).
Regarding claim 18, Caspi in view of Mansker teaches the method of claim 16, as set forth above. Mansker further teaches wherein the ultrasound image, annotation, and metadata are exported from the memory to another device ([0050], “common unique identifier” (UID) represents the metadata which corresponds to annotations in the present application, “metadata associated with a UID may include…annotations on images generated from the acquired data. Mansker goes on to describe [0055], “in one embodiment, upon an archive request, the MMCM logic component 302 may retrieve all data associated with a patient case from the repository 304 via the corresponding UID and then send the data to the data archive component 314 to be archived in association with the UID” and [0052] which teaches the data repository is stored on a storage medium (memory) and “both a patient’s metadata (e.g., identifying information, image annotation, etc.) and acquired diagnostic data across modalities are stored in the repository 304 in association with the same UID”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Mansker to have the image, annotation, and metadata exported from the memory to another device. The motivation would be for a medical practitioner to archive information to be retrieved later for reference, as recognized by Mansker ([0050]).

Regarding claim 20, Caspi in view of Mansker teaches the method of claim 12, as set forth above. Caspi further teaches entering an annotation mode responsive to an input received from the touch screen ([0049] discloses the operator presses buttons on the touch screen to transition between workflows one of which is an annotation mode (trace)).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker as applied to claims 12 above, and further in view of Baumgart (US 2008/0139896, as cited in the applicant’s 04/03/2018 IDS) and Niwa et al. (US 2013/0290826, hereinafter Niwa).
Regarding claim 21, Caspi in view of Mansker teaches the method of claim 12, as set forth above. Caspi further teaches storing the ultrasound image and freeform annotation ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored) and displaying the freeform annotation and ultrasound image (Fig. 5 shows that the freeform annotation and ultrasound image are displayed). 
Caspi in view of Mansker does not teach storing the ultrasound image and patient information in one or more layers separate from an annotation layer storing the annotation, and selecting whether to display the annotation on a second display together with the image and the patient information by turning the displaying of the annotation layer on or off.
However,
([0007], [0027] discloses that the anatomical image is concurrently displayed on the main display 20 and the touch screen display 100 located within control console 30. [0027] and [0032] discloses that the annotation circle 62 is concurrently displayed on touch screen 100 and main display 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed Caspi in view of Manskar to have a second display be configured to display the ultrasound image with the freeform annotation. The motivation to apply the known technique of having a second display be configured to display the ultrasound image with the freeform annotation of Baumgart to the method of Caspi in view of Manskar would be to allow for the predictable results of having the clinician be able to view the image and annotation clearly while in various positions around the patient during a procedure.
Caspi in view of Mansker and Baumgart does not specifically teach storing the ultrasound image and patient information in one or more layers separate from an annotation layer storing the annotation, and selecting whether to display the annotation on the second display together with the image and the patient information by turning the displaying of the annotation layer on or off.
However, 
Niwa in a similar field of endeavor teaches storing ([0024], explains storing medical image files in the storage unit 11) the ultrasound image and patient information ([0024], describes the medical image file which contains medical image data and additional information which includes patient information, [0071] discloses the apparatus can be located within an ultrasonic diagnostic apparatus making the image an ultrasound image)  in one or more layers (fig. 7 shows that the image layer IM is its own layer) separate from an annotation layer storing the annotation ([0004], “annotations are collectively saved in a single layer in DICOM overlay operation or respectively saved in separate layers for each annotation”), and selecting whether to display the annotation on the display together with the image and the patient information by turning the displaying of the annotation layer on or off ([0054], fig. 7, pulldown menu PL allows the user to select which groups they want to be displayed with the image IM. By unselecting the annotation the user is able to turn the annotation off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Mansker and Baumgart to have the annotation stored in the memory in a separate layer from the ultrasound image and patient information and selectively displaying the annotations. The motivation would be in order for the user to choose whether they want to see just the image or the annotations and the image combined, as recognized by Niwa ([0054]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Mansker as applied to claims 1 above, and further in view of Kumar et al (US 20140073907, hereinafter Kumar).
Caspi in view of Mansker teaches the method of claim 12, as set forth above. Caspi further teaches associating the freeform annotation with the specific anatomy in the ultrasound image.

However,
Kumar in a similar field of endeavor teaches the annotation is automatically propagated to any view of the ultrasound image or of one or more additional images acquired by the probe that includes the specific anatomy ([0031] discloses that anatomical landmarks identified and labeled in pre-operative images (the current image being annotated) are then identified in the intra-operative (live – additional images/views of the anatomy) images using the same label used in the pre-operative image. [0032] goes on to further disclose that the labeling is automated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Mansker to have the freeform annotation be automatically propagated to any view of the ultrasound image or of one or more additional images acquired by the probe that includes the specific anatomy. The motivation to apply the known technique of having the annotation be automatically propagated to any view of the ultrasound image or of one or more additional images acquired by the probe that includes the specific anatomy of Kumar to the method of Caspi in view of Mansker would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berkey (US 20130184584) teaches labeling anatomical structures within an ultrasound image in real-time ([0034])
Jackson et al. (US 20090076385) teaches displaying annotations on a touchscreen and second display at the same time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793               

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791